DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 

          Nowhere in the specification does it explicitly say that the inventors have found that by using the clad material an alloy comprising, by weight, less that or equal to 20% iron, greater than or equal to 40% nickel, and greater than or equal to 13% chromium there is a remarkable improvement in preventing oxidation from occurring on the sensor electrical terminals. 

          Makita recites ‘ In FIGS. 3 and 4, reference numeral 1 denotes a clad base material which is made up of a metal such as a plate-like copper, cupronickel, nickel, or the like or else of a ceramic.’

          Said made up of a metal, says cupronickel or the like implies any other metal or    alloy such as stainless steel.

          Stainless steel is a corrosion-resistant alloy of iron, chromium and, in some cases, nickel and other metals, and Cupronickel or copper-nickel (CuNi) is an alloy of copper that contains nickel and strengthening elements, such as iron and manganese. 

         Nickel comprises the transition metals of the configuration [Ar] 3d8 4s2 of which chromium is part of the family make up.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 8, 10, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 2007/0272431), in view of, Makita (US 5,840,418)

          In regards to claim 1, Yamauchi discloses an exhaust sensor comprising: (para 0003; 1 fig. 1, ‘gas sensor’)
a sensing element with a ceramic sensing element substrate and a sensing element terminal which is electrically conductive and which is supported by the ceramic sensing element substrate such that said sensing element is configured to sense constituents of exhaust gases when exposed thereto; (2, 4, 12, 21, 25, 62 fig. 1, ‘sensor element’, ‘porcelain insulators’, ‘terminals’, ‘stopper spring’)
a mating terminal which is electrically conductive and which is in electrical communication with said sensing element terminal, said mating terminal having a base material (1, 2, 3, 62, 148 fig. 1, ‘gas sensor’,  ‘sensor element’, ‘housing’, ‘stopper spring’, ‘cover assembly’ ) and 
         Yamauchi discloses the exhaust sensor element 2 composed of a base with the sensing element, with an electrical connection at the terminals 25. However, Yamauchi does not go into detail about a clad material included with base comprising the sensing element 2.
          Yamauchi does not teach:
a clad material bonded to said base material such that said clad material contacts said sensing element terminal and such that said clad material is located between said sensing element terminal and said base material, thereby providing said electrical communication, wherein said clad material is an alloy comprising, by weight, less than or equal to 20% iron, greater than or equal to 40% nickel, and greater than or equal to 13% chromium.
          Makita discloses:

a clad material bonded to said base material such that said clad material contacts said sensing element terminal and such that said clad material is located between said sensing element terminal and said base material, thereby providing said electrical communication, wherein said clad material is an alloy comprising, by weight, less than or equal to 20% iron, greater than or equal to 40% nickel, and greater than or equal to 13% chromium. (abstract; 1, 3 fig(s) 3,4 , ‘clad-base materials’, ‘solidified portions’; ‘leads using clad material are known in the art’ fig. 5; 66-67 col. 2; 1-31 col. 3 ‘teaches that one can manufacture these type of leads and that the elements and materials above can be used as recited in the reference’)
          It would have been obvious before the effective filing date of the invention to combine the ‘gas sensor’ of Yamauchi with the ‘clad member’ of Makita in order to provide an exhaust sensor with improvements in the electrical connection for a more accurate signal of the concentration of the gases.
         In regards to claim 10, Yamauchi discloses an electrical connection comprising: (para 0003; 1 fig. 1, ‘gas sensor’)
           ceramic substrate and a terminal which is electrically conductive and which is supported by the ceramic substrate; (2, 4, 12, 21, 25, 62 fig. 1, ‘sensor element’, ‘porcelain insulators’, ‘terminals’, ‘stopper spring’)
          a mating terminal which is electrically conductive and which is in electrical communication with said terminal, said mating terminal having a base material (1, 2, 3, 62, 148 fig. 1, ‘gas sensor’,  ‘sensor element’, ‘housing’, ‘stopper spring’, ‘cover assembly’ ) 
Makita discloses:

 and a clad 18DP-324932 material bonded to said base material such that said clad material contacts said terminal and such that said clad material is located between said terminal and said base material, thereby providing said electrical communication, wherein said clad material is an alloy comprising, by weight, less than or equal to 20% iron, greater than or equal to 40% nickel, and greater than or equal to 13% chromium. (abstract; 1, 3 fig(s) 3,4 , ‘clad-base materials’, ‘solidified portions’; ‘leads using clad material are known in the art’ fig. 5; 66-67 col. 2; 1-31 col. 3 ‘teaches that one can manufacture these type of leads and that the elements and materials above can be used as recited in the reference’)
           In regards to claim 5, Yamauchi, discloses an exhaust sensor as in claim 1, (see claim rejection 1)
          Makita discloses:
          wherein said base material includes a base material groove and said clad material is inlayed within said base material groove. (abstract; 1, 3 fig(s) 3,4 , ‘clad-base materials’, ‘solidified portions’; ‘leads using clad material are known in the art’ fig. 5; 66-67 col. 2; 1-31 col. 3 ‘teaches that one can manufacture these type of leads and that the elements and materials above can be used as recited in the reference’)
          In regards to claim 8, Yamauchi discloses an exhaust sensor as in claim 1 (see claim rejection 1) Makita discloses wherein said base material is stainless steel. (66-67 col. 2; 1-3 col 3)


          In regards to claim 14, Yamauchi discloses an electrical connection as in claim 10, (see claim rejection 10) wherein said base material includes a base material groove and said clad material is inlayed within said base material groove. (abstract; 3 fig 4, ‘ teaches a manufacturing method of sensors and the like showing 3 solidified portions with dented portions 2 and elongated grooves 2a for electrical conductivity’; 2a fig 5, ‘elongated grooves another embodiment’; 1-15 col. 1, ‘metal on a ceramic/base’)


         In regards to claim 17, Yamauchi and Wang discloses an electrical connection as in claim 10, (see claim rejection 10) Makita discloses wherein said base material is stainless steel.  (66-67 col. 2; 1-3 col 3)


Allowable Subject Matter

Claim(s) 2-4, 6-7, 9, 11-13, 15-16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852